|N THE UN|TED STATES D|STR|CT COURT
FOR THE WESTERN DlSTR|CT OF PENNSYLVAN|A

l\/llCHAEL FLOOD, JR. and ALEC|A
FLOOD, individually and as Parents and
Natural Guardians of T.F., a minor

Plaintiffs,
v.

GEORGE VlLLEGAS, JR. and PAl\/l
VlLLEGAS, individually and as Parents
and Natural Guardians of l\/lEGAN
VlLLEGAS, DAV|D and CHR|STY
SHERK, individually and as Parents and
Natural Guardians of K.S., a minor;
DAVlD and CHRlSTlNE SEAl\/lAN,
individually and as Parents and Natural
Guardians of C.S., a minor; CRIS and
Kll\/lBERLY SALANCY, individually and
as Parents and Natural Guardians of
E.S., a minor; DAV|D and LYNN RE|NA,
individually and as Parents and Natural
Guardians of H.R., a minor; SENECA
VALLEY SCHOOL D|STR|CT; BUTLER
COUNTY D|STR|CT ATTORNEY’S
OFFlCE; and BUTLER COUNTY,
PENNSYLVAN|A

Defendants

REPLY BR|EF OF DEFENDANT, SENECA VALLEY SCHOOL D|STR|CT’S lN
SUPPORT OF |TS MOT|ON TO D|SN||SS PURSUANT TO FED.R.C|V.P. 12(B)(6)

While Plaintiffs’ Brief in Opposition to Defendant, Seneca Va|ley School District’s

C|V|L ACT|ON NO. 2118-cv-1310

Honorable l\/lark R. Hornak, J.

Rule 12(b)(6) l\/lotion to Dismiss Weaves a captivating narrative, With ample

embellishments for dramatic flair, it lacks legal analysis of substantive merit. “A claim

has facial plausibility When the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. lgbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009). ln contrast,
naked assertions that are merely consistent with a theory of liability are insufficient to
sustain a claim. l_d_. Here, Plaintiffs’ mere assertions of liability are insufficient, without
the necessary predicate factual allegations, to state cognizable claims against the
School District.
A. Plaintiffs’ inadequate Equal Protection Claim

As Plaintiffs acknowledge, to survive the School District’s motion to dismiss,
Plaintiffs’ Equal Protection claim must be founded upon factual allegations that the
School District intentionally discriminated against Plaintiff, T.F., because of his
gender To this end, Plaintiffs argue that T.F. and his female accusers are similarly
situated in that all of the students were “accused of committing a crime” and that T.F.
was punished by the School District due to such accusations while the female
students were not punished for false accusations The factual allegations set forth in
the Complaint do not support such a characterizationl

T.F. was the subject ofjuvenile proceedings as a result of the accusations of
the female student defendants. lt is those accusations and the ensuing juvenile
proceedings that resulted in T.F.’s brief incarceration, his removal from school by law
enforcement and his inability to attend school for a period of time. That the police and
T.F.’s probation officer chose to remove T.F. from school is not punishment by the
School District and does not even remotely constitute “sexua| harassment
perpetrated” by the School District as cavalierly argued by Plaintiffs. (See Plaintiffs’

Brief at p. 4).

TADN|S:5086378-1 032545-185107 2

That the School District did not discipline the female students or “mark” their
academic records likewise is unavailing to Plaintiffs’ arguments of reverse gender
discrimination or selective prosecution The School District did not discipline T.F. or
mark his academic record. ln this regard, Plaintiffs’ brief argues that the School
District disciplined T.F. by refusing to permit him to attend baseball and extra-
curricular activities The Complaint, at Paragraph 25, states that T.F. was told by the
Athletic Director “that she was not sure he could play baseball because every time he
was wearing a Seneca Valleyjersey, he was representing the school.” This
statement is not an allegation that T.F. was prohibited by the School District from
playing baseball (indeed, Plaintiffs cannot truthfully make such an allegation).
lnstead, as otherwise explained by the Complaint, in April 2018, T.F. was briefly
incarcerated and then sentenced to house arrest, unable to leave his home.
vaiously, T.F. could not participate or attend extra-curricular activities under those
circumstances -the result of the juvenile proceedings, not the result of any
punishment imposed by the School District. ln sum, the Complaint does not aver
facts that the School District punished T.F. for alleged sexual assault.

Plaintiffs attempt to equate T.F. and his female accusers as similarly situated
because T.F. characterizes the allegedly false accusations of the female defendants
as criminal conduct That portrayal fails to establish valid comparators for purposes of
an equal protection claim. T.F. was accused by the female defendants of sexual
harassment and, as a result, was the subject ofjuvenile proceedingsl While T.F.
accuses the female students of false reports to law enforcement authorities those

authorities did not determine to institute juvenile proceedings against those persons

TADMS:5086378-1 032545-185107 3

A person accused of sexual assault for which juvenile proceedings were initiated is
not similarly situated to a person accused`of false reports for which no juvenile
proceedings were initiated. ln short, T.F. and the female defendants were not
similarly situated to T.F. See Spiker v. Whitaker, 553 F.App’x 775, 280-281 (3d Cir.
2014) (no class of one claim when plaintiff was prosecuted for different charges than
the alleged comparators); Rubinovitz v. Rogato, 60 F.3d 906, 910 (1St Cir. 1995)
(“Plaintiffs claiming an equal protection violation must first identify and relate specific
instances where persons situated similarly ‘in all relevant aspects’ were treated
differently . . .”). The Complaint fails to satisfy the basic requirement of an equal
protection claim of factual allegations of purported disparate treatment involving
similarly situated persons

Attempting to justify an equal protection claim based upon official policy,
Plaintiffs argue that the high school principal, assistant principal and guidance
counselor established a policy of reverse gender discrimination "Policy is made
when a 'decisionmaker possessing final authority to establish municipal policy with
respect to the action' issues an official proclamation, policy or edict." Andrews v. City
of Philade|phia, 895 F.2d 1489, 1480 (3d Cir. 1990) (quoting Pembaur v. Cincinnati,
475 U.S. 469, 481, 106 S.Ct. 1292 (1986)). Principals, assistant principals and
guidance counselors do not possess final authority to establish School District policy.
To the contrary, pursuant to the Pennsylvania Public School Code, such authority is
vested in the elected board of school directors _S_e_e_ 24 P.S. §§ 3-301, 5-507 and 5~

510. See S.K. v. North Alleqhenv School District, 168 F.Supp. 3d 786, 815 (W.D. Pa.

TADl\/IS:5086378-1 032545-185107 4

2016) (“an act adopting or setting forth an official policy by the jschool] board has not
been identified”).

Plaintiffs further argue that the School District “permitted public humiliation of a
boy accused of a crime, but not of the similarly situated [defendant] students,”
constituting a “disparity in discipline.” lt appears that Plaintiffs contend that the
School District had an affirmative responsibility to publically humiliate the female
students because T.F. suffered embarrassment on account of those persons’
allegedly false accusations The argument is pure nonsense - there is simply no legal
basis for such a medieval demand.

The gravamen of Plaintiffs’ complaint is that T.F. suffered repercussions that
were the direct result ofjuvenile proceedings based upon accusations of the female
student defendants Those circumstances are not a foundation for Plaintiffs to
construct an equal protection claim against the School District. The Complaint does
not contain factual allegations that, if proven, would demonstrate that similarly
situated persons received disparate treatment by the School District. Consequently,
Plaintiffs’ equal protection claim must be dismissed.

B. Plaintiffs’ inadequate Title lX Claim

Plaintiffs’ brief breezily states that the only issue as to whether their Title lX
claim should survive is whether the School District was deliberately indifferent to
alleged sexual harassment of T.F. by his female student accusers However, as
explained in the School District’s principal brief, Plaintiffs’ Complaint lacks several
requisite elements of a Title lX claim. Plaintiffs offer no factual or legal analysis to

support their contention that the female students’ accusations themselves constituted

TAD|\/|825086378-1 032545-185107 5

sexual harassment. Plaintiffs offer no support for their conclusion that the School
District exercised substantial control over the female defendants and the context in
which they made their allegations To the contrary, the School District related the
female defendants’ accusations to Childline as they were required by law to do and
had no further involvement with any investigation or prosecution of T.F. Plaintiffs’
brief states that the School District had actual knowledge of the alleged harassment
“when it was proven that the [female defendants] lied.” Notably, the Complaint does
not allege that the School District knew or had any reason to know that any of the
female defendants’ accusations were false at the time the Childline reports were
made to school officials

As to the element of deliberate indifference Plaintiffs complain only that, after
the second set of charges were dismissed and the initial juvenile proceeding closed,
the School District should have punished the female students and its failure to do so
constitutes deliberate indifference However, for liability under Title lX, the school
district’s inaction must, “at a minimum7 cause students to undergo harassment or
make them liable to or vulnerable to it.” Davis v. l\/lonroe Countv Board of Education,
526 U.S. 629, 645 (internal quotation and alteration omitted). Plaintiffs have not
alleged that T.F. suffered any sexual harassment after the sexual assault allegations
purportedly were “proven” false as would support a finding of deliberate indifference.

Consequently, Plaintiffs’ Complaint fails to state a cognizable Title lX claim

against the School District.

TADM825086378-1 032545-185107 6

Dated: January 18, 2019

TADl\/l825086378-1 032545-185107

Respectfully submitted,

/s/ l\/latthew l\/l. Hoffman

 

l\/latthew l\/l. l-loffman

PA. |.D. # 43949

TUCKER ARENSBERG, P.C.
1500 One PPG Place
Pittsburgh, PA 15222

(412) 566-1212
mhoffman@tuckerlaw.com

 

Attorneys for Defendant,
Seneca Valley School District

CERT|F|CATE OF SERV|CE

l hereby certify that, on this 18th day of January 2019, l have filed electronically

the foregoing Reply Brief in Support of Defendant, Seneca Valley School District’s
l\/lotion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6) with the Clerk of Court using the
Cl\/l/ECF system, which will automatically send e-mail notification to the following

attorney(s) of record as follows:

Craig L. Fishman, Esquire

Shenderovich, Shenderovich &
Fishman, P.C.

429 Fourth Avenue

1100 Law & Finance Building

Pittsburgh, PA15219

clf@ssf-lawfirm.com

Counse/ for Plaintiffs

Stephen J. l\/lagley, Esquire

O’l\/lalley & l\/lagley, LLP

5280 Steubenville Pike

Pittsburgh, PA 15205
sim@omallevandmaqlev.com

Counsel for David and Christine Seaman,
individually and as Parents and Natura/
Guardians of C.S., a minor

Jill D. Sinatra, Esquire
Gilliand Vanasdale Sinatra Law
Office, LLC
1667 Route 228, Suite 300
Cranberry Township, PA 16066
'ill vlawoffice.com
Counse/ for David and Christy Sherk,
indik\/idua//y and as Parents and Natural
Guardians of K.C., a minor

TADMS:5086378-1 032545-185107

l\/larie i\/lillie Jones, Esquire

l\/laria N. Pipak, Esquire
JonesPassodelis, PLLC

Gulf Tower, Suite 3410

707 Grant Street

Pittsburgh, PA 15219
miones@ionespassodeliscom
mpipak@ionespassodeliscom
Counse/ for Butler County District
Attorney’s Office and But/er County,
Pennsy/vania

Joseph V. Charlton, Esquire

617 South Pike Road

Sarver, PA 16055
ioe@charltonlawyerscom

Counse/ for George \/i/legas, Jr., Pam
\/i//egas and Meghan \/i//egas

S. l\/lichael Streib, Esquire
300 Oxford Drive, Suite 75
l\/lonroeville, PA 15146
smstreiblawfirm@hmbncom

 

Counse/ for Cris and Kimber/y Sa/ancy
and as Parents and Natura/ Guardians of
E.S., a minor

The following individuals have been served via first class mail, postage pre-paid, this

18th day of January 2019.

David Reina Lynn Reina

5A River Road 103 Green Gables l\llanor
Pittsburgh, PA 15238 Zelienople, PA 15063
/ndi\/idua/ly and as parent of H.R. individually and as parent of H.R.

/s/ l\llatthew l\ll. Hoffman
l\llatthew l\ll. Hoffman

PA. |.D. # 43949

TUCKER ARENSBERG, P.C.
1500 One PPG Place
Pittsburgh, PA 15222

(412) 566-1212
mhoffman@tuckerlaw.com

Attorneys for Defendant,
Seneca Valley School District

TADMS:5086378~1 032545-185107 9

